United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Fresno, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1406
Issued: February 11, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On June 13, 2019 appellant, through counsel, filed a timely appeal from a February 12,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP).2 Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

The Board notes that following the February 12, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to expand acceptance of her
claim to include a degenerative cervical spine condition causally related to the accepted
employment injury.
FACTUAL HISTORY
On October 6, 2016 appellant, then a 51-year-old customer service representative, filed an
occupational disease claim (Form CA-2) alleging that she sustained overuse syndrome of the upper
extremity and arthritis in her fingers and thumbs causally related to factors of her federal
employment. She noted that she first became aware of her condition and its relationship to her
federal employment on January 1, 2007.4 OWCP assigned OWCP File No. xxxxxx608.
OWCP had previously accepted appellant’s January 11, 2000 occupational disease claim
for bilateral carpal tunnel syndrome and cervical sprain, assigned OWCP File No. xxxxxx348,
which has been administratively combined with the present file.
In a report dated October 12, 2016, Dr. Sanjay J. Chauhan, a Board-certified neurologist,
evaluated appellant for swelling and pain in her hand joints and thumbs “due to her work activity
at the [employing establishment] requiring repetitive use of [the] hands.” He noted that she was
working light duty due to another employment injury, but continued to perform “a fair amount of
keyboard work and computer[-]related work.” Dr. Chauhan diagnosed secondary osteoarthritis of
the bilateral hands as a result of appellant’s overuse of her hands and wrists at work.
In a November 7, 2016 development letter, OWCP advised appellant of the deficiencies of
her claim. It requested additional factual information, noting that the medical and factual evidence
was similar to that in OWCP File No. xxxxxx348. OWCP afforded appellant 30 days to submit
the necessary evidence.
Thereafter appellant submitted an October 26, 2016 e-mail message that indicated that she
used a voice-activated program at work, but still needed to type due to software and computer
issues. In a handwritten note, she advised that she had degenerative disc disease and cervical
problems that had worsened with work and age. Appellant also experienced finger pain with
extended typing.

3

5 U.S.C. § 8101 et seq.

4

The employing establishment indicated that appellant was last exposed to the employment factors identified as
causing her condition on January 1, 2007. However, appellant subsequently clarified that she was attributing her
condition to work duties that she had performed from 2001 to the present.

2

By decision dated December 12, 2016, OWCP denied appellant’s occupational disease
claim. It found that she had not submitted sufficient factual evidence to establish that the current
claim differed from OWCP File No. xxxxxx348.
On January 9, 2017 appellant requested a telephonic hearing before a representative of
OWCP’s Branch of Hearings and Review.
Following a preliminary review, by decision dated May 31, 2017, OWCP’s hearing
representative set aside the December 12, 2016 decision. She found that appellant had
distinguished the current claim from her prior claim as she had identified the duties of her modified
position beginning in 2001 as a cause of her condition, while the implicated employment factors
in OWCP File No. xxxxxx348 were her regular work duties. The hearing representative accepted
the occurrence of the described employment factors and found that the evidence from Dr. Chauhan
was sufficient to warrant further development of the medical evidence.
OWCP referred appellant to Dr. Mohinder Nijjar, a Board-certified orthopedic surgeon, for
a second opinion examination. In a report dated October 18, 2017, Dr. Nijjar reviewed the history
of injury, her current complaints of neck and bilateral hand pain, and the medical evidence of
record, including the results of diagnostic studies. He diagnosed degenerative arthritis of the
cervical spine at C4-5, C5-6, and C6-7 and degenerative arthritis of the bilateral hands and the
distal interphalangeal (DIP) joint of the right index finger. Dr. Nijjar opined that appellant’s
employment duties had not aggravated the preexisting cervical arthritis and bilateral hand and
finger arthritis, noting that diagnostic studies showed a normal progression of her cervical
condition and that her bilateral hand condition revealed degenerative changes consistent with age.
On November 17, 2017 OWCP requested that Dr. Chauhan review Dr. Nijjar’s report and
advise whether he agreed or disagreed with his opinion.
In a report dated November 18, 2017, Dr. Chauhan disagreed with Dr. Nijjar’s findings.
He reviewed appellant’s employment duties, noting that after beginning modified employment in
2001 she had worked with a keyboard and mouse. Dr. Chauhan opined that her light-duty
employment had aggravated her osteoarthritis of the cervical spine and bilateral hand
osteoarthritis.
By decision dated December 21, 2017, OWCP denied appellant’s occupational disease
claim. It found that Dr. Nijjar’s opinion represented the weight of the evidence and established
that she had not sustained cervical degenerative disc disease and hand and finger arthritis causally
related to factors of her federal employment.
On January 3, 2018 appellant, through counsel, requested a telephonic hearing before a
representative of OWCP’s Branch of Hearings and Review.
A telephonic hearing was held on June 12, 2018. Appellant described the duties of her
modified employment from 2001 through the present.
By decision dated August 6, 2018, OWCP’s hearing representative set aside the
December 21, 2017 decision. She found that a conflict in medical opinion existed between

3

Dr. Chauhan and Dr. Nijjar and remanded the case for OWCP to refer appellant for an impartial
medical examination.
On November 13, 2018 OWCP referred appellant to Dr. Kevin Hanley, a Board-certified
orthopedic surgeon, for an impartial medical examination.5
In a report dated December 22, 2018, Dr. Hanley discussed appellant’s complaints of
cervical pain and pain in her arms and hands bilaterally. He reviewed the history of injury and the
medical evidence of record, including the results of diagnostic testing. Dr. Hanley provided
examination findings, including range of motion measurements for the cervical spine. He
diagnosed chronic cervical degenerative disc disease, degenerative osteoarthritis of the hands
affecting multiple distal joints bilaterally, and chronic maladaptive pain syndrome. Dr. Hanley
opined that appellant’s “hand condition can be attributed to a permanent aggravation from her
work activities….” Regarding her neck condition, he indicated that she had preexisting cervical
disc disease and related:
“Again, this underlying problem has a natural progression and history to continue
to degenerate with time; however, I think it is much more difficult to suggest that
the simple activities of looking at a computer screen, turning towards the phone, or
turning towards a keyboard would be enough to significantly accelerate her cervical
condition. Her cervical condition has been quite bothersome for many years now,
prompting her to have to take very extended breaks from her regular work duties,
and I do not think that she would be any worse today from the cervical spine
standpoint absent her work exposure.”
Thereafter, on January 10, 2019, OWCP received a report dated December 20, 2018 from
Dr. Chauhan, submitted in OWCP File No. xxxxxx348. Dr. Chauhan noted appellant’s current
complaints of bilateral numbness, tingling, and arthritic changes of the hands, arthritic changes of
the thumbs, neck pain, and bilateral shoulder pain. He reviewed the medical reports of record and
her work history, noting that she had performed repetitive typing and computer work, and also
engaged in extended neck flexion using a telephone. On examination, Dr. Chauhan found a loss
of cervical lordosis and paracervical muscle spasms. Regarding the cervical spine, he diagnosed
chronic strain, disc degeneration, and disc displacement. Dr. Chauhan opined that appellant had
sustained cervical strain, stenosis, and cervical disc degeneration causally related to using her
hands repetitively at work and “prolonged neck positioning due to her tasks….”
On February 12, 2019 OWCP accepted appellant’s claim for a permanent aggravation of
primary osteoarthritis of the hands bilaterally.
By separate decision dated February 12, 2019, OWCP denied appellant’s claim for a
degenerative cervical condition causally related to factors of her federal employment. It found
that Dr. Hanley’s opinion as the impartial medical examiner (IME) represented the special weight

5

OWCP originally referred appellant to Dr. Ernest B. Miller, a Board-certified internist, for an impartial medical
examination. It rescheduled the examination, however, as Dr. Miller used to work at the same location as Dr. Nijjar,
who had provided a second opinion examination.

4

of the evidence and established that her cervical condition was not caused or aggravated by her
employment.
LEGAL PRECEDENT
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.6
To establish causal relationship between the condition, as well as any attendant disability
claimed and the employment event or incident, the employee must submit rationalized medical
opinion evidence based on a complete factual and medical background, supporting such a causal
relationship.7 The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.8 The weight of medical evidence is
determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested, and the medical rationale expressed in support of the physician’s opinion.9
FECA provides that if there is disagreement between an OWCP-designated physician and
the employee’s physician, OWCP shall appoint a third physician who shall make an examination.10
For a conflict to arise the opposing physicians’ viewpoints must be of virtually equal weight and
rationale.11 Where OWCP has referred the case to an IME to resolve a conflict in the medical
evidence, the opinion of such a specialist, if sufficiently well reasoned and based upon a proper
factual background, must be given special weight.12
It is well established that OWCP must review all evidence submitted by a claimant and
received by OWCP prior to issuance of its final decision.13 As the Board’s decisions are final as
to the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the

6

S.B., Docket No. 19-0634 (issued September 19, 2019).

7

T.K., Docket No. 18-1239 (issued May 29, 2019).

8

R.P., Docket No. 18-1591 (issued May 8, 2019).

9

Id.

10

5 U.S.C. § 8123(a); see 20 C.F.R. § 10.321; K.C., Docket No. 18-0378 (issued June 18, 2019).

11

Id.

12

J.H., Docket No. 19-0513 (issued September 24, 2019).

13
See Y.T., Docket No. 19-0234 (issued July 3, 2019); A.C., Docket No. 16-1670 (issued April 6, 2018); William A.
Couch, 41 ECAB 548 (1990).

5

claim, which was properly submitted to OWCP prior to the time of issuance of its final decision,
be addressed by OWCP.14
ANALYSIS
The Board finds that the case is not in posture for decision.
On January 10, 2019, prior to the issuance of OWCP’s February 12, 2019 decision, OWCP
received a December 20, 2018 report from Dr. Chauhan in OWCP File No. xxxxxx348.
Dr. Chauhan discussed appellant’s complaints of neck pain, bilateral should pain, numbness and
tingling of the fingers, and arthritic changes of the bilateral hands and thumbs. He obtained a
history of her experiencing cervical pain performing typing and computer work and working with
a fixed neck position using the telephone and computer. Dr. Chauhan opined that appellant’s
repetitive keyboarding and neck flexion with extended computer use had resulted in chronic
cervical strain, cervical spinal stenosis, and cervical disc degeneration.
OWCP’s regulations require it to consider all evidence submitted appropriately.15 OWCP
did not consider Dr. Chauhan’s report submitted in OWCP File No. xxxxxx348. Accordingly, it
did not review all evidence received prior to the issuance of its February 12, 2019 decision.
Since the Board’s jurisdiction of a case is limited to reviewing that evidence which was
before OWCP at the time of its final decision,16 it is necessary that OWCP review all evidence
submitted by a claimant and received by OWCP prior to issuance of its final decision.17 As Board
decisions are final as to the subject matter appealed, it is crucial that all evidence relevant to that
subject matter which was properly submitted prior to the time of issuance of its final decision be
addressed by OWCP.18
OWCP failed to review the evidence received prior to the issuance of its February 12, 2019
decision. The Board, therefore, must set aside the decision and remand the case to OWCP to fully
consider the evidence which was properly submitted by appellant. Following this and any further
development as deemed necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

14

Id.

15

20 C.F.R. § 10.119.

16

See id. at § 501.2(c)(1).

17

See L.T., Docket No. 19-0145 (issued June 3, 2019); William A. Couch, supra note 13.

18

See M.J., Docket No. 18-0605 (issued April 12, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the February 12, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 11, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

7

